Citation Nr: 1454877	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-20 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than January 31, 2011 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to August 1972.  The Veteran died in November 2007.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which granted service connection for the cause of the Veteran's death, effective January 31, 2011.  Jurisdiction is currently retained by the RO in Denver, Colorado.

In May 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Denver, Colorado.  A transcript of that hearing is of record and associated with the claims folder.


FINDING OF FACT

The record does not contain an unadjudicated claim for service connection for cause of death prior to the appellant's January 2011 claim.






CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 2011 for service connection for cause of death are not met.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, the appellant's appeal stems from the initial grant of service connection for cause of death.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the appellant was notified of the elements of a service connection claim for cause of death in a letter dated in April 2011. 

The appellant has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  The Veteran's service treatment records, VA medical examination reports, private treatment records, and VA treatment records have been obtained and associated with his claims file.  The appellant has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  

Although she originally requested a hearing with a Decision Review Officer, a letter dated in April 2012 by the appellant's representative withdrew this request.  The appellant was provided an opportunity to testify before a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The undersigned VLJ identified the issue on appeal.  The appellant was asked when she filed her claim for Dependency and Indemnity Compensation and the circumstances leading up to her claim.  Through her testimony, the appellant showed that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  Further, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has she identified any prejudice in the conduct of the hearing.  Consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met and that the Board can adjudicate the claim based on the current record.

The appellant has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Laws and Regulations

The effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

Factual Background

The Veteran was service connected for prostate cancer by a rating decision dated in November 2002, rated at 100 percent effective in April 2001.  He passed away in November 2007 due to advanced pseudomyxoma peritonei as a consequence of prostate carcinoma.  The appellant notified VA of the Veteran's death in February 2008.  Recorded in the first notice of death in the claims file, the cause of death is "unknown."  The next communication in the claims file is the appellant's claim submitted in January 2011.  

During the May 2013 hearing, the appellant indicated that she was unaware of the benefits she was eligible for as the widow of a Veteran.  Essentially, she argues that VA had an affirmative duty to notify her of the potential benefits when she notified them of the Veteran's death.  The appellant argues that the effective date assigned for the award of cause of death should be in February 2008, the date she first contacted VA regarding the Veteran's death.  

Analysis

The Board finds that the appellant is not entitled to an effective date earlier than January 31, 2011 for the award of service connection for the Veteran's cause of death.  As noted above, under 38 C.F.R. § 3.400(c)(2), the effective date for death benefits based upon a Veteran's service-connected death after separation from service is the first day of the month in which the death occurred, if the claim is received within one year after the date of death.  Otherwise, it is the date of receipt of the claim.  Since the appellant's claim was not submitted within one year after the Veteran's death in 2007, the effective date for the award of entitlement to service connection for the Veteran's cause of death under the applicable regulation would be the date of receipt of her claim, January 31, 2011.

The Board acknowledges that the appellant notified VA of the Veteran's death in February 2008.  However, this communication does not evidence a belief that the appellant was entitled to death benefits and request a determination of entitlement to such.  Indeed, it does not appear she even informed VA of the cause of the Veteran's death or provide any other information that could be viewed as an informal claim for benefits.  The Board is sympathetic to the appellant's contention that she did not know what benefits were available to her until January 2011, and that VA should have provided her some level of assistance (e.g., notification of potential death benefits) when she informed VA that her husband had died.  However, the Court has repeatedly held that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  It is equally important to note that VA's duty to notify and assist is triggered only once a formal claim for benefits has been received, which did not occur until 2011.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An alleged breach of the duty to assist a claimant does not permit recognition of earlier effective date for benefits.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  Ultimately, the statutory guidelines of  38 C.F.R. § 3.400(c)(2) are specific regarding effective dates.  As the appellant filed her claim beyond one year from the date of the Veteran's death, the effective date is the date VA received her claim.

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than January 31, 2011.  As the Board finds that the preponderance of the evidence is against the appellant's earlier effective date claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date prior to January 31, 2011 for the grant of entitlement to service connection for the Veteran's cause of death is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


